oO Se SR DH HD PP WB YH

RO NH NB NO RD ND ND DR DD heh ete
[os © od > <> oe > ©) © | = ao)

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page1of19 Page ID #:19

Michael Jason Lee, Esq. (State Bar No. 206110)

LAW OFFICES OF MICHAEL JASON LEE, APLC
4660 La Jolla Village Drive, Suite 100

San Diego, California 92122

Telephone: (858) 550-9984

Facsimile: (858) 550-9985

Email: michael@mjllaw.com

Christopher J. Beal, Esq. (State Bar No. 216579)
DILLON MILLER & AHUJA, LLP

5872 Owens Avenue, Suite 200

Carlsbad, California 92008

Telephone: (858) 587-1800

Facsimile: (858) 587-2587

Email: cbeal@dmalaw.com

Attorney for Applicant, iFinex Inc.
UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
In re Application of Case No.:
iFinex Inc. DECLARATION OF GIANCARLO
DEVASINI IN SUPPORT OF APPLICATION
Applicant, TO CONDUCT DISCOVERY PURSUANT TO

28 U.S.C, § 1782
For the Issuance of a Subpoena for the Taking
of a Deposition and the Production of

Documents for use in a Foreign Proceeding
Pursuant to 28 U.S.C. § 1782 _

 

 

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
ao nN KN OH DP BW BN

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 2o0f19 Page ID #:20

L Giancarlo Devasini, declare:

1. Lam the Chief Financial Officer for iFinex Inc: (“iFinex”) and have held that position
during all relevant times mentioned in the following declaration. I submit this declaration in support of
iFinex’s Application to Conduct Discovery Pursuant to 28 U.S.C. § 1782, and based on my personal
knowledge; the examination of records and documents contained in the files of iFinex and maintained
in the regular course of business; and in certain matters and where so indicated, upon information and
belief.

iFinex’s Business

2. iFinex operates a leading global virtual currency platform operating under the brand and
trade name of Bitfinex, specifically, on and through www. bitfinex,com. Bitfinex provides a
technology platform for customers—both business and individuals—to engage in the trade of digital .
tokens (e.g., bitcoin and Ethereum) using U.S. dollars, Euros, British pounds, and/or Japanese yen.
iFinex is incorporated in the British Virgin Islands. |

3. Before using Bitfinex’s platform, customers must enter into a contract with Bitfinex
agreeing to their terms of service, which are publicly available on the Bitfinex website. Customers
wishing to deposit fiat currency—-such as U.S. dollars, Euros, British pounds or J apanese yen—on the
platform must go through an extensive due diligence process. iFinex also has in place standards to
monitor transactions, assess risks, and file Suspicious Activity Reports (commonly referred to as a
SAR) and other reports required by applicable law. . |

4. Customers who want to purchase virtual currency through Bitfinex using fiat currency
must first deposit their funds into their Bitfinex account. Once fiat is deposited, they may trade those
funds for digital tokens with other users. They may then withdraw -those digital tokens. They may,
alternately, withdraw unused fiat currency from Bitfinex or fiat currency that is the proceeds from
future trading.

5. For these platforms to work, customers depend on iFinex’s ability to receive and send
fiat currency. This concept is similar, but not the same, to a customer of a U.S. financial institution
having access to her money from a branch, on demand.

Hf

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
ao AN BD A BP WY NN

oO

10
li
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 3of19 Page ID#:21

6. Until early 2017, customers who sought to deposit fiat currency into their Bitfinex
account could do so by interbank wire transfer, transferring funds from their own bank accounts into
certain bank accounts held by iFinex in Taiwan. In early 2017, however, certain U.S. banks
successfully pressured iFinex’s Taiwanese banks into discontinuing this arrangement.

7. Without a readily available banking solution, iFinex turned to a third-party payment
processor doing business as “Crypto Capital.”

iFinex’s Agreement with Crypto Capital

8. Crypto Capital marketed itself as enabling its customers to deposit and withdraw fiat
funds instantly to certain virtual currency exchanges including, at the time, Bitfinex. In late 2014,
Crypto Capital agreed to act as a payment processor! for the Bitfinex exchange, although the large
majority of processing activity did not commence until 2017. That is, when Bitfinex customers sought
to deposit fiat currency into their Bitfinex accounts, Bitfinex would provide customers with banking
details to which the deposits were to be remitted by bank wire, as well as certain identifiers to include
in the wire details. Crypto Capital represented that the accounts receiving customer deposits were
owned and operated by Crypto Capital or its related entities.

9. Once Crypto Capital received funds transmitted, it would use the identifier to allocate
deposits to a Bitfinex account and communicate receipt of the deposit to Bitfinex. Generally, Bitfinex
would log onto the Crypto Capital platform to confirm that the wire was received and approve the
deposit receipt. At that point, the funds were made available to the Bitfinex customer on the Bitfinex
platform. Pursuant to the parties’ agreement, Crypto Capital would hold these funds on behalf of
Bitfinex, but would also transfer funds to Bitfinex on demand.

10. Customer withdrawals processed by Crypto Capital were handled similarly. A Bitfinex
customer would submit a withdrawal request to Bitfinex. Bitfinex would log onto the Crypto Capital

platform and fill in the beneficiary details provided by the customer. Bitfinex would then approve the

 

' Broadly speaking, a “payment processor” is a third party that facilitates financial transactions
between parties.

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
oO COC NI DH A BP RDO

DN BR DR RD RD DD DD DDB hk thee
ao SN DH A BP WB NH KB CO WO we MI HR HW BP WH PB SF OC

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 4of19 Page ID #:22

withdrawal request and Crypto Capital would settle the withdrawal by remitting the funds to the
Bitfinex customer from a bank account owned by Crypto Capital. .

1 L As part of the parties’ agreement, besides a nominal fee for each deposit or withdrawal,
Crypto Capital charged no fee for these services to iFinex because it was able to earn substantial
interest on the funds it held on iFinex’s behalf in its accounts. Crypto Capital’s agreement to act as a
payment processor was made by one of its principals—an individual who identified himself to me as
Oz “Joseph.” In 2019, I learned that Mr. Joseph’s last name was actually “Yosef.” Yosef was my
primary contact at Crypto Capital and I had numerous communications with him by phone and text
from the 2017 through early 2019.

12. Atno time did Crypto Capital or Yosef disclose any relationship between it and Spiral
Global Development Limited or its sole director and shareholder, Reginald Dennis Fowler (“Fowler”).
Indeed, until December 2018, Crypto Capital never disclosed that several of the bank accounts to
which Bitfinex’s customers transferred fiat funds were actually held and controlled by Spiral and
Fowler, and not by Crypto Capital or any of its related entities.

iFinex Begins to Discover Crypto Capital’s Malfeasance

13. From early 2017 through late 2018, Bitfinex customers transferred more than $1.5
billion to various bank accounts purportedly held or controlled by Crypto Capital. By July 2018, the
amount Crypto Capital held and owed to iFinex exceeded $1 billion. I believe there were largely two
reasons for this large balance: (1) an increasing interest in virtual currency trading and investment,
leading to increasing amounts being transferred by Bitfinex customers; and (2) institutional constraints
on the amount of funds that could be transferred between Crypto Capital accounts and iFinex’s bank
accounts.

14. Our relationship with Crypto Capital generally operated well. In or about March or
April 2018, however, we learned from news reports that Crypto Capital funds had been seized by
authorities in Poland as part of an investigation into potential money-laundering. At the time, Yosef
acknowledged to me that Crypto Capital’s Polish bank accounts had been frozen, but claimed that none
of iFinex’s funds were affected by these actions. |

Mf

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
Co YA UW &® wW HN

‘oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page5of19 Page ID #:23

15. In or about late August 2018, however, Yosef began representing to me that
approximately $500 million of Bitfinex funds in both Poland and Portugal were being “held up” by
regulators in both countries. From then through November 2018, Yosef repeatedly reassured me that
the Bitfinex funds held in Poland and Portugal were on the verge of being released and that Crypto
Capital was working diligently with local authorities to secure their release.

16. _ In response to increasing pressure from iFinex and its attomeys for specific information
concerning the banking accounts that had been purportedly frozen, Yosef began providing additional
information in the latter part of 2018. For example, on November 29, 2018, Yosef provided
documentation, prepared by Crypto Capital, showing that it held more than $306 million of Bitfinex
funds in a “TCA Bank,” which Yosef later explained was TCA Investment Bancorp & Trust Company.

17. | On December 13, 2018, Yosef provided us with a “Reference Letter” from TCA
Bancorp dated December 6, 2018. In it, TCA Bancorp states that the letter is provided at its |
customer’s request. It represents that an account ending in -1401 has an “Available Balance” of
$304,000,000. The letter, however, identifies TCA Bancorp’s customer as “G.T.S. Resources
Limited” and not Crypto Capital or any other entity related to Crypto Capital of which we were aware.
Indeed, until Applicant received the Reference Letter, we were unaware of G.T.S. Resources Limited
or its relationship to Crypto Capital. Attached hereto as Exhibit “B” is a true and correct copy of the
Reference Letter.

18. © We subsequently learned from a review of corporate filings in the United Kingdom that
G.T.S. Resources Limited was a UK entity that had been formed on May 14, 2018. According to the
entity’s Articles of Incorporation, Reginald Dennis Fowler is its sole director and shareholder. On
December 17, 2018, Fowler formally changed the name of the entity to Spiral Global Development
Limited.

19. Before this disclosure by Crypto Capital, iFinex was unaware that any of its funds were
being held by either Spiral or TCA Bancorp. Nor were we aware of any involvement in Crypto Capital
by Fowler.

Hf
ff

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
oOo NY KD UW BP WH bh

‘oO

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 6of19 Page ID #:24

Current, Ongoing Foreign Proceedings Involving iFinex

20. According to Crypto Capital, approximately $355,000,000 of iFinex’s funds are being
held in various currencies that were on deposit in accounts at Bank Spoldzielczy in Skierniewice,
Poland. According to Crypto Capital, approximately $218,000,000 of Plaintiffs’ funds are being held
in various currencies in accounts at three separate Portuguese banks: Banco Portugués de Investimento,
Bankinter, S.A., and Caixa Geral de Depositos SA.

21. Since these and other subsequent disclosures, as well our own further investigation, we
have been able to confirm that the National Prosecutor’s Office in Poland has seized certain funds held
by Crypto Capital in Bank Spoldzielezy. iFinex has filed a claim with the Prosecutor’s Office as an
“Injured Party” seeking to recover funds that Crypto Capital held in Poland on their behalf. iFinex also
filed a civil claim against a Polish entity affiliated with Crypto Capital that was the authorized holder
of the accounts at issue located in Poland. Additionally, iFinex filed two criminal notifications against
the representatives of the Polish entity affiliated with Crypto Capital concerning fraud and
appropriation.

22, With respect to the funds held in the Portuguese banks identified above, we have not
been able to confirm that such funds have been “frozen” by any appropriate authorities.

23. | Wehave also learned that Crypto Capital maintained accounts with HSBC Bank PLC
(“HSBC UK”) in the United Kingdom. iFinex anticipates bringing a subsequent suit in the United
Kingdom in order to recover the funds.

24. Based on my communications with Yosef, and to the best of our understanding of the -
limited banking records he has provided, Crypto Capital did not simply receive customer deposits into
its various banking accounts and maintain those deposits with the initial bank receiving those funds.
Rather, Crypto Capital subsequently transferred funds between and among various banks, including in
Europe and the United States. In the U.S. alone, we have information that Crypto Capital used
accounts held not only at HSBC and Citibank, but also Bank of America, Bank of Colorado, Enterprise
Bank & Trust, Stearns Bank, Sun Trust, TD Bank, US Bank, and Wells Fargo.

25, Thus, in order to demonstrate iFinex’s ownership of, and entitlement to, the various

funds held in Poland, Portugal, and the United Kingdom, iFinex must be able to trace the funds

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
co SO NI BW OH eR BD HO Re

NO bo bo i) nN bo bo dR No — — ee — i — — — — rom

Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 7of19 Page ID #:25

deposited by its customers through the fund transfers between and among the various banking accounts
operated or used by Crypto Capital. iFinex also seeks information regarding the ownership and use of
the accounts at issue, as well as communications between the banks and account holders and/or their
representatives.

26. Attached hereto as Exhibit “A” is a copy of the categories of documents that iFinex
currently intends to seek from Mr. Monroe.

27, Upon information and belief, based upon public records research and iFinex’s
investigation, Mr. Monroe maintains a residence and currently resides in Orange County, California.

I declare under penalty of perjury under the laws of the United States of America and the State
of California that the foregoing is true and comrect, Executed this Ae day of October 2019, at

ru Lan - [tAcY

 

Deo. om. eB val."

Giantarlo Devasini

 

 

DECLARATION OF GIANCARLO DEVASINI IN SUPPORT OF APPLICATION TO CONDUCT DISCOVERY
PURSUANT TO 28 U.S.C. § 1782

 

 

 

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 8 of 19 Page ID #:26

EXHIBIT “A”

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page9of19 Page ID #:27

EXHIBIT “A”

 

DEFINITIONS

 

The following definitions are to be used with respect to these documents:
A. “ALL” shall mean each, any and all.

B. “BANK RECORDS” shall mean and refer to account statements, signature cards,
account applications, and any other DOCUMENT evidencing deposits, withdrawals, balances
and/or other account activity.

C. “COMMUNICATION(S)” shall mean any dissemination of information by
transmission or a statement from one person to another or in the presence of another, whether by
writing, orally or by action or conduct, including but not limited to, written notes, electronic
communications with attachments, verbal conversations and visual notations.

D. “DOCUMENT” is defined to be synonymous in meaning and equal in scope to the
usage of this term in Federal Rules of Civil Procedure 34(a), and shall mean any and all information
in tangible or other form, whether printed, typed, recorded, computerized, filmed, reproduced by
any process or written or produced by hand, and whether an original, draft, master, duplicate or
copy, or notated version thereof, that is in your possession, custody or control. A draft or non-
identical copy is a separate document within the meaning of this term. .

E. “DOCUMENT” as used in this Subpoena shall also include, but not be limited to,
electronic files, other data generated by and/or stored on or through any of your computer systems
and storage media (e.g., internal or external hard drives, CD-ROM’s, floppy disks, backup tapes,
thumb drives, internet-based posting boards or any other data storage media or mechanisms) or
any other electronic data. This includes, but is not limited to: email and other electronic
communications (e.g., postings to internet forums, ICQ or any other instant messenger messages,
and/or text messages); voicemails; word processing documents; spreadsheets; databases;
calendars; telephone logs; contact manager information; Internet usage files; offline storage or
information stored on removable media; information contained on laptops or other portable
devices; and network access information. Further, this includes data in any format for storing
electronic data.

F, “CRYPTO CAPITAL” shall mean and refer to Crypto Capital, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.

G. “CRYPTO CAPITAL CORP” shall mean and refer to Crypto Capital Corp, and
its subsidiaries, officers, directors, employees, agents, managers, members, attorneys,
accountants, investigators, representatives and anyone else acting on its behalf.

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 100f19 Page ID #:28

H. “FLETCHER?” shall mean and refer to Diana Fletcher, and her employees, agents,
attorneys, accountants, investigators, representatives and anyone else acting on his behalf.

I. “FOWLER” shall mean and refer to Reginald Dennis Fowler, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

J. “T, FOWLER” shall mean and refer to Trent Dennis Fowler, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

K. “GTS SWITZERLAND” shall mean and refer to.Global Trade Solutions AG, and
its subsidiaries, officers, directors, employees, agents, managers, members, attorneys,
accountants, investigators, representatives and anyone else acting on its behalf.

L. “GTS US” shall mean Global Trading Solutions LLC, and its subsidiaries,
officers, directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

M. “GTS UK” shall mean and refer to G.T.S. Resources Limited, and its subsidiaries,
officers, directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

N. “IDENTIFY,” with respect to banking account information, means to provide (a)
the vesting/full name on the account, (b) account number, (c) names of authorized signers on the
account, (d) address of bank branch where each account was opened, and (e) date each account
was opened.

O. “TFINEX” shall mean and refer to iFinex Inc. and its subsidiaries, officers,
directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf. For the purposes of this definition, it shall
also include and otherwise cover the commonly referred to trade name Bitfinex and its
corresponding website address at bitfinex.com.

P. “TWANAGA” shall mean and refer to Katsuyoshi Iwanaga, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf. .

Q. “MOLINA” shall mean and refer to Ivan Manuel Molina Lee, and his employees,
agents, attorneys, accountants, investigators, representatives and anyone else acting on his
behalf.

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 110f19 Page ID #:29

R, “NLE” shall mean and refer to NLE Consulting Group, and its subsidiaries,
officers, directors, employees, agents, managers, members, attorneys, accountants, investigators,
representatives and anyone else acting on its behalf.

S. “O. YOSEF” shall mean and refer to Ozzie Yosef a/k/a Ozzie Joseph, and his
employees, agents, attorneys, accountants, investigators, representatives and anyone else acting
on his behalf.

T. “R. YOSEF” shall mean and refer to Ravid Yosef, and her employees, agents,
attorneys, accountants, investigators, representatives and anyone else acting on his behalf.

U. “SPIRAL” shall mean and refer to Spiral Global Development Limited, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.

V. “STAFFORD” shall mean and refer to David Anthony Stafford, and his
employees, agents, attorneys, accountants, investigators, representatives and anyone else acting
on his behalf.

W. “TCA BANK” shall mean TCA Investment Bancorp & Trust Company, and its
subsidiaries, officers, directors, employees, agents, managers, members, attorneys, accountants,
investigators, representatives and anyone else acting on its behalf.

X. “YOU” shall mean and refer to Rondell “Rhon” Clyde Monroe, and your
employees, agents, attorneys, accountants, investigators, representatives and anyone else acting
on your behalf.

Y. The singular shall include the plural, and the plural shall include the singular. The
conjunctive “and” shall include the disjunctive “or” and the disjunctive “or” shall include the
conjunctive “and.”

Z. Each Document produced shall be produced as it is kept in the usual course of
business (i.e., in the file folder or binder in which such Documents were located when the
request was served) or shall be organized and labeled to correspond to the categories of
Documents requested.

AA. — Youare instructed to produce any and all Documents which are in your possession,
custody or control. Possession, custody or control includes constructive possession whereby you

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Pageé 12 0f19 Page ID #:30

have a right to compel the production of a matter from a third party (including an agency, authority
or representative).

BB. — To the extent the location of any Document called for by this Exhibit is unknown
to you, so state. If any estimate can reasonably be made as to the location of an unknown
Document, describe the Document with sufficient particularity so that it can be identified, set forth
your best estimate of the Document’s location, and describe the basis upon which the estimate is
made.

CC. If any Document request is deemed to call for disclosure of proprietary data,
counsel for movant is prepared to receive such data pursuant to an appropriate confidentiality
order.

DD. To the extent the production of any Document is objected to on the basis of
privilege, provide the following information about each such document: (1) describe the nature of
the privilege claimed (e.g., attorney-client, work product, etc.); (2) state the factual and legal basis
for the claim of such privilege (e.g., communication between attorney for corporation and outside
counsel relating to acquisition of legal services); (3) identify each person who was present when
the document was prepared and who has seen the Document; and (4) identify every other
Document which refers to or describes the contents of such Document.

EE. — Ifany document has been lost or destroyed, the Document so lost or destroyed shall
be identified by author, date, subject matter, date of loss or destruction, identity of person
responsible for loss or destruction and, if destroyed, the reason for such destruction.

FF. The relevant period of time for purposes of this Subpoena is from November 1,
2016, through the present, unless otherwise specified below.

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 13 0f19 Page ID #:31

 

ITEMS TO BE PRODUCED

 

1. ALL COMMUNICATIONS between or among YOU and/or CRYPTO
CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS SWITZERLAND, GTS
UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

2. ALL COMMUNICATIONS between or among YOU and/or FLETCHER,
IWANAGA, STAFFORD, and/or TCA BANK concerning, referring to or relating to CRYPTO
CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS SWITZERLAND, GTS
UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

3, ALL COMMUNICATIONS in YOUR possession, custody, or control that were
sent to or received from any banking institution concerning the transfer of funds to or from
CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS
SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

4, ALL DOCUMENTS concerning, referring to, or relating to the transfer of funds
to or from CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS
SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

5. DOCUMENTS sufficient to IDENTIFY ALL banking accounts owned,
controlled, or relating to CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T.
FOWLER, GTS SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF,
and/or SPIRAL.

6. ALL COMMUNICATIONS in YOUR possession, custody, or control
concerning, referring to, or relating to IFINEX or Bitfinex.

7. ALL DOCUMENTS constituting any agreements, contracts, arrangements,
understandings or confirmations with CRYPTO CAPITAL, CRYPTO CAPITAL CORP,
FOWLER, T. FOWLER, GTS SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O.
YOSEF, R. YOSEF and/or SPIRAL.

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 14 0f19 Page ID #:32

8. ALL DOCUMENTS reflecting any transfer of funds — whether by wire transfer or
otherwise — to or from CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T.
FOWLER, GTS SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF,
and/or SPIRAL.

9. ALL DOCUMENTS reflecting any transfer of cryptocurrency — whether bitcoin,
tethers or otherwise — to or from CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER,
T. FOWLER, GTS SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O. YOSEF, R.
YOSEF, and/or SPIRAL.

10. ALL COMMUNICATIONS in YOUR possession, custody, or control, with any
bank, financial institution, or other company or individual concerning or relating to CRYPTO
CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS SWITZERLAND, GTS
UK, GTS US, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

11. ALL DOCUMENTS constituting any agreements, contracts, arrangements,
understandings or confirmations with any bank, financial institution, or other company or
individual concerning or relating to CRYPTO CAPITAL, CRYPTO CAPITAL CORP,
FOWLER, T. FOWLER, GTS SWITZERLAND, GTS UK, GTS US, MOLINA, NLE, O.
YOSEF, R. YOSEF, and/or SPIRAL.

12. ALL BANK RECORDS in YOUR possession, custody, or control that concern or
relate to CRYPTO CAPITAL, CRYPTO CAPITAL CORP, FOWLER, T. FOWLER, GTS
SWITZERLAND, GTS US, GTS UK, MOLINA, NLE, O. YOSEF, R. YOSEF, and/or SPIRAL.

13. ALLDOCUMENTS concerning or reflecting YOUR employment agreement and
compensation atrangements with TCA BANK.

14, ALL COMMUNICATIONS with STAFFORD concerning your employment with
and/or compensation by TCA BANK. .

15. ALL COMMUNICATIONS with any individual or entity concerning, reflecting,

or relating to YOUR December 6, 2018 Reference Letter attached hereto as Attachment “1”.

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 15o0f19 Page ID #:33

16. ALL DOCUMENTS concerning, reflecting, or relating to any compensation
YOU received relating to YOUR December 6, 2018 Reference Letter attached hereto as

Attachment “1”.

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 16 of 19 Page ID #:34

ATTACHMENT “1”

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 17 of 19 Page ID #:35

XY So
“TCA BANCORP -
ey INVESTMENT & TRUST

 

Thursday, December 6, 2018

Re Reference Letter

This letter is provided at our customer’s request to inform the following: °
Name of Customer: G.T.S. RESOURCES LIMITED -

Account: XXXXXX1401

Available Balance; $304,000,000

We confirm that this relationship is maintained ina satisfactory manner."

If any questions, please feel freé to contact me using the below details: |
Office: 1.888.993:9312 2 ~—

ty

Email: rohn.monro@@tcabank.com -
iY rs

Rohn Monroe Part vie

Vice President

 

 
Case 8:19-mc-00021 Document 1-1 Filed 10/18/19 Page 18 of 19 Page ID #:36

EXHIBIT “B”

 
Case 8:19-mc-00021 Document1-1 Filed 10/18/19 Page 19 o0f19 Page ID #:37

Sy |
. HY TCA BANCORP
Cl od INVESTMENT & TRUST

C=

 

Thursday, December 6, 2018

Re Reference Letter

This letter is provided at our customer’s request to inform the following:
Name of Customer: G.T.S, RESOURCES ‘LIMITED Sig
Account: XXXXXX1401 :

Available Balance; $304,000,000

pe

We confirm that th elationship is maintained in a satisfact ory manner. | Poy

AR pi i

: pe i
af tbe
i ;

If any questions, please feel free to contact me using the below-« et: i
Office: 1.888.993.9312

Email: rohn.monroe@tcabank.com

 

Rohn Monroe «|.

Vice President

TCA IS A LEGACY GROUP COMPANY | RM 605 NO 16 SEC 01 NANJING E- ROAD | TAIPEI TAIWAN 10444

 

 
